PENDLETON, J.
This is an action on an account stated. The question is one of fact,, whether the parties agreed on a fixed sum as being due. Plaintiff in his testimony given in rebuttal practically concedes the contention of defendant’s witnesses that defendant’s sales manager said at the time there were certain deductions to be made, thus negativing his contention of an account stated. If plaintiff had sued on his contract, the question of what, if any, deductions were proper, could have been tried out.
Having elected instead to sue on an account stated, and failed to establish it, the judgment should be reversed, with costs, and judgment rendered for defendant, with costs, without prejudice to a new action. All concur.